Citation Nr: 1452187	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1982 to January 1983, and active duty from March 1984 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a May 2012 VA medical opinion stating that the Veteran's diagnosed obstructive sleep apnea is not related to his service.  The May 2012 VA medical opinion does however find a relationship between the Veteran's sleep complaints noted at discharge and the Veteran's "mental health issues."  The Veteran's VA medical records from July 1994 and May 1995, show that the Veteran had difficulty falling asleep and staying asleep due to his anxiety and nervousness.  The Veteran's posttraumatic stress disorder (PTSD) examination from April 2009 shows that the Veteran had complaints of sleep impairment, and disturbance from his PTSD.  The May 2012 VA medical opinion stated that the Veteran's symptoms of sleep impairment referenced in his separation examination were most probably related to the Veteran's 'mental health issues" and were not symptoms of sleep apnea.  In light of the foregoing, the Board finds that an addendum opinion is necessary to address additional questions raised by the opinion provided.  

Additionally, at the Board hearing, the Veteran claimed that he received treatment for sleep apnea at a "local clinic" and the Darnamic Hospital Center when he was in service in 1986.  Efforts to procure records on the identified treatment should be undertaken.  Also, VA treatment records dated from April 2009 should be associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from April 2009 to the present.

2. Contact the Veteran and ask that he provide the appropriate authorization to obtain any available private treatment records from the "local clinic" and Darnamic Hospital Center that he reported at the Board hearing that he received treatment for sleep apnea in 1986.  If the Veteran provides the necessary authorization, then attempt to obtain any records that have been properly identified by the Veteran.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

3. Obtain an addendum opinion to the May 2012 VA examination.  If available, the same examiner should review all pertinent records associated with the claims file.  The claims folder must be made available to and be reviewed by the examiner.  

a. In regard to the statement that the "Veteran's symptoms on separation exam are most probably related to mental health issues and not with sleep apnea," please clarify whether the reference to "mental health issues" relates to the Veteran's service-connected PTSD.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the cause of any currently diagnosed sleep apnea?  In so opining, please discuss and explain the differences, if any, in any sleep impairment symptoms related to PTSD, and sleep impairment symptoms related to sleep apnea.

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused a worsening of any currently sleep apnea, beyond the normal progress of that disease?  If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's sleep apnea; and (2) the increased manifestations that are proximately due to the Veteran's service-connected PTSD.  In so opining, please discuss and explain the differences, if any, in any sleep impairment symptoms related to PTSD, and sleep impairment symptoms related to sleep apnea.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

4.  Thereafter, readjudicate the Veteran's claim for sleep apnea.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



